Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending. Claims 1-15 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details of the subject matter for each of the boxes in figures 2, 4-6 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to 
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites “wherein wherein”.  Appropriate correction is required.
Claim 7 reads “the an output”. Appropriate correction is required.
Claim 11 read “sensed by when the”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen US 2016/0267763.

it is noted that the bank angle of a motorcycle is dependent on speed; and the that the bank angel should be greater for higher speed and smaller for lower speed. Applicant has no support for speed, travel rate, or velocity.

Regarding claim 1, Allen teaches a processing unit (20) for a collision warning system (1) for a motorcycle (100), the processing unit (20) comprising: 

an acquisition section (21) (Allen para 47; vehicle 56 (e.g., a motorcycle, bicycle, etc.) includes one or more sensors 42 configured to provide sensor data to processing system 14. Furthermore, vehicle system 58 (e.g., a vehicle computer or control system, etc.)) 

configured to acquire environment information corresponding to output of an environment detector (11) (Allen Fig10 #42 sensor i.e. camera or the like); 

a determination section (22) configured to determine a presence or an absence of the possibility of a collision based on the environment information; and (Allen para 31; relate to impact warning systems and methods intended to predict [presence or absence] collisions or impacts, and provide various types of warnings regarding such impacts to users of the system.  Sensor [based on environment information] predictions of such impacts are generally accurate (e.g., due to the proximity of the impacting bodies [also environment information]),) Collision prediction is always based on environment.

a control section (23) (Allen para 40; processing system 14) configured to output, via a warning device (30) (Fig.9 #44 warning module), a warning to a rider of the motorcycle (100) (Allen Fig.9, Motorcycle helmet for rider) when the determination section (22) (Allen, processing system 14 CPU #38) determines that there is the presence of the possibility of the collision, (Allen Fig.9-10 warning device; Para 31provide various types of warnings regarding such impacts to users of the system.)

wherein the acquisition section (21) is configured to acquire posture information related to a bank angle (OL) of the motorcycle (100), and (Allen Fig.10 #42 and para 45, sensor 42 is or includes an inertial sensing device, such as an accelerometer, a gyroscope [bank angle detector], and the like.) 

the control section (23) is configured to change the warning output of the warning device (30) according to the posture information. (Allen para 50 and 55; should a user take action to avoid a potential collision (e.g., by slowing down [posture information], changing direction [changing direction on a motorcycle changes bank angle and posture], etc.) to decrease the relative velocity between users and/or increase the distance between the users, the audible warning may decrease [warning gradually improves i.e. warning tone improves] in pitch and/or volume. Also para 55; warning modules 44 are configured to be selectively and dynamically activated and deactivated based on a direction to a predicted impact or proximate user/object relative to a current orientation of the user's head. ) Changing speed also changes bank angel on a motorcycle.  Rider may obtain higher bank angel at higher speed and very low bank angle at lower speed. 


Regarding claim 13, Allen teaches all of the limitations of claim 1 and further teaches a collision warning system (1) comprising: 

the processing unit (20) (Allen Fig. 5# 38 CPU) according to claim 1; 

the environment detector (1 1) (Allen Fig.5 #36 external sensors); and 

the warning device (30) (Allen Fig.5 #44 warning modules).


Regarding claim 14, Allen teaches all of the limitations of claim 13 and further teaches a motorcycle (100) comprising: 

the collision warning system (1) according to claim 13. (Allen para 36; and Fig. 10; Warning system 16 is configured to provide one or more warnings to users)

Regarding claim 15, claim 15 is rejected using the same rejections as made to claim1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Allen as applied to claim above, and further in view of Lenker US 20170158118.

Claims 2, 3, and 4 are based on maximum allowable bank angle or based on larger than the reference bank angle.  It is noted the measuring form a point to a second point will produce the same units as measuring for the second point to a point as described in (Lenker para 52, angle α can be set to a greater value (or smaller value where angle α is measured from the driving surface.) Also (Lenker para 52, More experienced riders or those preparing for a fast-paced ride with sharp turns may desire a higher threshold angle α (e.g., 85°) than less experienced riders or riders who do not anticipate significant lateral leans (e.g., 30°-60°).)
Furthermore, the bank angle of a motorcycle is dependent on speed; and that the bank angel should be greater for higher speed and smaller for lower speed. Applicant has no support for speed, travel rate, or velocity.

Regarding claim 2 see notes above for measurements, Allen teaches all of the limitation of claim 1 but does not teach, wherein the control section (23) is further configured to 

output, via the warning device (30), the warning when the posture information corresponding to the bank angle (OL) is smaller than a maximum allowable bank angle (OLth 1), and (Lenker para 54; detecting a lateral lean exceeding angle α and activation of one or more alert devices, the alert devices may only be deactivated upon motorbike 200 exhibiting stability for some duration.)  (Lenker para 77; Motorbike instability can also be a condition-related event for triggering the alert system. Even if a lateral lean of the motorbike does not exceed [smaller than] a respective threshold, motorbike instability may be determined based on rapid fluctuations in the motorbike's lean.)   

does not output the warning when the posture information corresponding to the bank angle (OL) is larger than the maximum allowable bank angle (6Lth1).(Allen para 51; may be varied to provide indications of speed, distance or proximity, direction, acceleration, time until impact, severity of impact, and the like. For example, a frequency of a vibratory warning may be increased or decreased [to not output a warning] with the relative velocity of an impacting body (e.g., another user or an object), and the amplitude of a vibratory warning may be increased/decreased with the relative distance between or proximity of potentially impacting bodies.) Also (Lenker para 52, angle α can be set to a greater value (or smaller value where angle α is measured from the driving surface.) Also (Lenker para 52, More experienced riders or those preparing for a fast-paced ride with sharp turns may desire a higher threshold angle α (e.g., 85°) [i.e. does not output the warning] than less experienced riders or riders who do not anticipate significant lateral leans (e.g., 30°-60°).)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Allen in view of Lenker such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of for motorbike collision avoidance. 

Regarding claim 3, Allen and Lanker teach all of the limitations of claim 2 and further teach, wherein the control section (23) 

outputs, via the warning device (30),the warning when the determination section (22) determines that there is the presence of the possibility of the collision and (Allen para 51; warning to a user regarding a potential impact.)

the posture information corresponding to the bank angle (OL) is larger than the maximum allowable bank angle (OLthl) for a reference duration.(Allen para 51; may be varied to provide indications of speed, distance or proximity, direction, acceleration, time until impact, severity of impact, and the like.) Also (Lenker para 54; detecting a lateral lean exceeding angle α and activation of one or more alert devices, the alert devices may only be deactivated upon motorbike 200 exhibiting stability for some duration[based on reference duration also para 77].)  
	Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Allen in view of Lenker such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of for motorbike collision avoidance. 

Regarding claim 4, Allen and Lanker teach all of the limitations of claim 1 and further teach, wherein the control section (23) 

outputs, via the warning device (30), a first warning when the posture information corresponding to the bank angle (OL) is smaller than a reference bank angle (OLth2), and 
(Lenker para 77; Motorbike instability can also be a condition-related event for triggering the alert system. Even if a lateral lean of the motorbike does not exceed [smaller than] a respective threshold, motorbike instability may be determined based on rapid fluctuations in the motorbike's lean.)   

outputs, via the warning device (30), a second warning that differs from the first warning when the posture information corresponding to the bank angle (OL) is larger than the reference bank  (Lenker para 54; detecting a lateral lean exceeding angle α [larger than] and activation of one or more alert devices, the alert devices may only be deactivated upon motorbike 200 exhibiting stability for some duration.)   Also (Allen para 51; may be varied to provide indications of speed, distance or proximity, direction, acceleration, time until impact, severity of impact, and the like. For example, a frequency of a vibratory warning may be increased or decreased with the relative velocity of an impacting body (e.g., another user or an object), and the amplitude of a vibratory warning may be increased/decreased with the relative distance between or proximity of potentially impacting bodies.)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Allen in view of Lenker such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of for motorbike collision avoidance.

Regarding claim 5, Allen and Lanker teach all of the limitations of claim 4 and further teach, wherein the second warning has a sensitivity lower than a sensitivity of the first warning. (Allen para 50; should a user take action to avoid a potential collision (e.g., by slowing down, changing direction, etc.) to decrease the relative velocity between users and/or increase the distance between the users, the audible warning may decrease [as the second warning has a lower sensitivity then the first warning based on the distance between the users] in pitch and/or volume.)

Regarding claim 6, Allen and Lanker teach all of the limitations of claim 5 and further teach, wherein a sensitivity of the second warning gradually improves. (Allen para 50; should a user take action to avoid a potential collision (e.g., by slowing down, changing direction, etc.) to decrease the relative velocity between users and/or increase the distance between the users, the audible warning may decrease [warning gradually improves i.e. warning tone improves] in pitch and/or volume.)

Regarding claim 7, Allen and Lanker teach all of the limitations of claim 5 and further teach, wherein the second warning has an output intensity lower than the an output intensity of the first warning. (Allen para 50; should a user take action to avoid a potential collision (e.g., by slowing down, changing direction, etc.) to decrease the relative velocity between users and/or increase the distance between the users, the audible warning may decrease [output intensity is lower than the first initial waring] in pitch and/or volume.)

Regarding claim 8, Allen and Lanker teach all of the limitations of claim 5 and further teach, wherein the second warning has a change pattern of a longer cycle than a change pattern of the first warning. (Allen para 50-51; should a user take action to avoid a potential collision (e.g., by slowing down, changing direction, etc.) to decrease the relative velocity between users and/or increase the distance between the users, the audible warning may decrease in pitch [change in pattern i.e. frequency] and/or volume.)

Regarding claim 9, Allen and Lanker teach all of the limitations of claim 4 and further teach, wherein the second warning is configured to be sensed by the rider through a sensory organ different than a sensory organ that the first warning is configured to be sensed by. (Allen para 36, warning system 16 provides user-detectable warnings such as audible warnings [ear organ], haptic warnings (e.g., vibratory warnings, etc.), visual warnings [eye organ], etc.  )

Regarding claim 10, Allen and Lanker teach all of the limitations of claim 9 and further teach, wherein the first warning applies an external force to the rider, and the second warning does not apply an external force to the rider. (Allen para 36, warning system 16 provides user-detectable warnings such as audible warnings [ear organ], haptic warnings (e.g., vibratory warnings, etc. [external force; first warning]), visual warnings [eye organ; second warning], etc. The warnings may further change based [first warning; second warning] on a change in time until impact, relative distance, direction, velocity, acceleration between a user and an object/another)

Regarding claim 11, Allen and Lanker teach all of the limitations of claim 9 and further teach, wherein the control section (23) 

outputs, via the warning device (30), the first warning and a third warning that is configured to be sensed by the rider through a sensory organ different than a sensory organ for that the first warning is configured to be sensed by  (Allen para 36, warning system 16 provides user-detectable warnings such as audible warnings [ear organ], haptic warnings (e.g., vibratory warnings, etc.[external force; first warning]), visual warnings [eye organ; second warning], etc. The warnings may further change based [first warning; second warning] on a change in time until impact, relative distance, direction, velocity, acceleration between a user and an object/another)

Allen does not teach when the posture information corresponding to the bank angle (OL) that is smaller than a reference bank angle (OLth2), and However Lenker teaches (Lenker para 77; Motorbike instability can also be a condition-related event for triggering the alert system. Even if a lateral lean of the motorbike does not exceed [smaller than] a respective threshold, motorbike instability may be determined based on rapid fluctuations in the motorbike's lean.)   Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Allen in view of Lenker such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of for motorbike collision avoidance.

Allen does not teach does not output, via the warning device (30), the third warning when the posture information corresponding to the bank angle (OL) that is larger than the reference bank angle (OLth2). However Lenker teaches (Lenker para 54; detecting a lateral lean exceeding angle α [larger than] and activation of one or more alert devices, the alert devices may only be deactivated upon motorbike 200 exhibiting stability for some duration.)   Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Allen in view of Lenker such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of for motorbike collision avoidance.

Regarding claim 12, Allen and Lanker teach all of the limitations of claim 11 and further teach, wherein the second warning and the third warning are configured to be sensed by the rider through the same sensory organ. (Allen Fig.9 Second warning #44 top and third warning #44 front on the same sensory organ i.e. head)

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakamoto US 20120067122.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664